Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6-8, 12-15, and 20-31 were presented for examination.  Applicant filed an amendment on December 29, 2020.  Claims 2-5, 9-11, and 16-19 were canceled.  Claims 1, 7, 8, 12, 14, 15, 20-22, 24-27, and 29-31 were amended.  New grounds of rejection were necessitated by applicant’s amendment of the claim(s).  The rejection of claims 1, 6-8, 12-15, and 20-31 is a final rejection of the claim(s).  

Response to Arguments
Applicant’s argument numbered 1-3 are moot in light of the new cited prior art.  
Regarding Applicant’s argument number 4, the Breed references teaches the use of data received from a user to authorize access to the ignition of an automobile.  The teaching in Breed suggests the analysis of data taken from user to authorize access to a display.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Regarding Applicant’s argument number 5, the elements are in fact found in the combination of references cited by Examiner.  While all the limitations are not found in one reference, a motivation to combine the references to arrive at the claimed invention has been provided.  Therefore, Examiner finds Applicant’s argument non-persuasive.
Regarding Applicant’s arguments 6-8, Examiner responds by stating that the limitations mentioned by Applicant are taught by the Lange reference (Lange:  col 4, lines 20-50, col 1, lines 30-60).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Regarding Applicant’s argument number 9, the Breed reference teaches electronic circuitry used to control the content of a display wherein the controlling of display content infers displaying some content while not displaying other content (see Breed:  pgh 77, 458-460).  Therefore, Examiner finds Applicant’s argument non-persuasive.  

101 ANALYSIS
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8, 12-15, and 20-31 are subject matter eligible under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is integrated into a practical application.

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-20 describe a system.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words 

Because Applicant’s claimed invention recites a judicial exception that is integrated into a practical application, the claimed invention is patent eligible.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 12-15, and 20-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Breed (US 2012/0028680 A1 and in view of Lange (7,689,833) and in further view of Summerlin (U8 2018/0082304) and in further view of Rao (US 9,870,716).     
Claim 1:	In regard to the following limitations, Breed teaches:
1. (Currently Amended) An authentication system, comprising: a head- supported frame configured to contact different parts of a head of a person when said frame is supported on the person; a display coupled to said frame in a position to be at least partly in front of the person when said frame is supported on the person and visible by an eye of the person when said frame is supported on the person; a biometric sensor arranged in or on said frame to obtain biometric data of a person seeking access to or use of said display; (Breed:  pgh 417, 467)
said processor comparing the biometric data obtained by said biometric sensor to corresponding biometric data about one or more authorized users of said 
said processor comparing the data about the shape of the heartbeat of the person obtained by said heartbeat monitor to heartbeat shape data about the one or more authorized users of said display to determine whether the heartbeat shape of the person is that of a user authorized to access or use said display; and an access-control unit that controls display of content on said display based on whether said access-control unit is in a first state preventing access to or use of said display or a second state allowing access to or use of said display, said access-control unit transitioning from its first state to its second state when said processor determines that the biometric data of the person is that of a user authorized to access or use said display and the heartbeat shape of the person is that of a user authorized to access or use said display, and said access-control unit remaining in its first state when said processor does not determine that the biometric data of the person is that of a user authorized to access or use said display or does not 3U.S. patent application Ser. No. 15/927,708Response to Office Action dated Jan. 7, 2020Amendment dated Apr. 1, 2020determine that the heartbeat shape of the person is that of a user authorized to access or use said display.  (Breed:  pgh 333-334)
Breed does not teach the remaining limitations.  However, Lange and Rao teach:
a heartbeat monitor arranged in or on said frame and having at least two spaced apart contact areas, said at least two contact areas being configured to individually contact the different parts of the head of the person at the same time when said frame is supported on the person such that as a result of the support of said frame on the head of the person, said at least two contact areas contact the different parts of the head of the person at the same time and enable a voltage to develop between said at least two contact areas, said 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Breed with the elements as taught by Lange and Rao because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the Lange, Rao and Breed references can be found in the Lange reference (col 2, lines 5-65).      
Claim 6:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Breed teaches:
6. The system of claim 1, further comprising a memory component including a database that stores biometric data and heartbeat shape data about the one or more authorized users of said display.  (Breed:  pgh 406)
Claim 7:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Breed teaches:
207. (Currently Amended) The system of claim 6, wherein said memory component is arranged in or on said frame.  (Breed:  pgh 311)
Claim 8:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Breed teaches:
8. The system of claim 1, wherein said processor is arranged in or on said frame.  (Breed:  pgh 311)

12. (Currently Amended) The system of claim 1, wherein said biometric sensor comprises an iris or retinal scan camera in or on said frame in a position to image an eye of the person when said frame is supported on the person.  (Breed:  pgh 356)
Claim 13:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Breed teaches:
13. (Currently Amended) The system of claim 1, wherein said access-control unit comprises electronic circuitry that controls display of content on said display and is 6U.S. patent application Ser. No. 15/927,708Response to Office Action dated Jan. 7, 2020Amendment dated Apr. 1, 2020directed by said processor to display content in its second state and refrain from displaying content in its first state.  (Breed:  pgh 77, 458-460)
Claim 14:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 1.  Breed/Lange does not teach the remaining limitations.  In regard to the following limitation, Summerlin teaches:
14. (Currently Amended) The system of claim 1, wherein said biometric sensor comprises an iris or retinal scan camera in or on said frame in a position at a front of said frame to image an eye of the person when said frame is supported on the person, said access-control unit comprising electronic circuitry that controls display of content on said display and being directed by said processor to display a test in its second state.  (Summerlin  pgh 71)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Breed/Lange/Rao with the elements as taught by Summerlin because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    

15. (Currently Amended) A biometric security system, comprising: a head-supported frame configured to contact different parts of a head of a person when said frame is supported on the person; a biometric scanner system arranged in or on said frame to receive biometric data from a person when interacting with said scanner system, said scanner system comprising a heartbeat monitor having at least two spaced apart contact areas, said at least two contact areas being configured to individually contact the different parts of the head of the person at the same time when said frame is supported on the person such that as a result of the support of said frame on the head of the person, said at least two contact areas contact the different parts of the head of the person at the same time and enable a voltage to develop between said at least two contact areas; a secured unit having access restricted only to authorized persons; a security release mechanism that enables access to said secured unit; a memory component including heartbeat shape data about the persons authorized to access said secured unit; and a processor coupled to said memory component, said scanner system and said secured unit, (Breed:  pgh 333-334, 417, 467. Lange:  Fig. 2; col 7, line 55, col 8, line 55.  Rao:  Fig. 1, Rao teaches a frame worn by a person on their head.)
said processor comparing the derived data about the shape of the heartbeat of the person to heartbeat shape data about the persons authorized to access said secured unit from said memory component to determine whether the person providing the heartbeat shape is one of the persons authorized to access said secured unit; and said processor actuating said security release mechanism to enable the person in contact with said at least two contact areas at the same time to access said secured unit only when said processor determines that the heartbeat shape is from one of the persons authorized to 
Breed/Rao does not teach the remaining limitation.  However, Lange teaches:
said processor deriving, from the voltage, data about shape of a heartbeat of the person when the different parts of the person are in contact with said at least two contact areas at the same time, (Lange:  Fig. 2; col 7, line 55, col 8, line 55)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Breed with the elements as taught by Lange and Rao because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the Lange, Rao and Breed references can be found in the Lange reference (col 2, lines 5-65).      
Claim 20:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 15.  Breed/Lange does not teach the remaining limitations.  In regard to the following limitation, Summerlin teaches:
20. (Currently Amended) The system of claim 15, further comprising a display coupled to said frame in a position to be at least partly in front of the person when said frame is supported on the person and visible by an eye of the person when said frame is supported on the person, said scanner system further comprising an iris or retinal scan camera in or on said frame in a position at a front of said frame to image an eye of the person when said frame is supported on the person, said secured unit comprising an operating system of said display, and8U.S. patent application Ser. No. 15/927,708Response to Office Action dated Jan. 7, 2020Amendment dated Apr. 1, 2020 said security release mechanism comprising an unlocking mechanism for enabling use of said display. (Summerlin  pgh 71)

Claim 21:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 15.  Breed/Lange/Rao does not teach the remaining limitations.  In regard to the following limitation, Summerlin teaches:
21. (New) The system of claim 15, wherein said frame includes two temples configured to contact opposite sides of the head of the person when said frame is supported on the person, said at least two contact areas comprising a first contact area on a first one of said two temples and a second contact area on a second one of said two temples.  (Summerlin  pgh 25 and 71)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Breed/Lange/Rao with the elements as taught by Summerlin because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 22:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 21.  Breed/Lange/Rao does not teach the remaining limitations.  In regard to the following limitation, Summerlin teaches:
22. (New) The system of claim 21, wherein said frame further includes a nosepiece configured to contact a nose of the person when said frame is supported on the person.  (Summerlin  pgh 25 and 71)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Breed/Lange/Rao with the 
Claim 23:	Breed/Lange/Rao/Summerlin teaches the limitation(s) as shown in the rejection of claim 21.  Breed/Lange does not teach the remaining limitations.  In regard to the following limitation, Lange teaches:
23. (New) The system of claim 21, wherein said first contact area is at a free end region of said first one of said two temples and said second contact area is at a free end region of said second one of said two temples.  (Lange:  Fig. 2; col 7, line 55, col 8, line 55)
Claim 24:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 15.  Breed/Lange does not teach the remaining limitations.  In regard to the following limitation, Breed and Rao teach:
24. (New) The system of claim 15, further comprising a display coupled to said frame in a position to be at least partly in front of the person when said frame is supported on the person and visible by an eye of the person when said frame is supported on the person, said secured unit comprising an operating system of said display, and said security release mechanism comprising an unlocking mechanism for enabling use of said display.  (Breed:  pgh 77, 458-460.  Rao:  Fig. 1, Rao teaches a frame supported on a person’s head with a display partly in front of the person.)
Claim 25:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 15.  Breed/Lange does not teach the remaining limitations.  In regard to the following limitation, Summerlin teaches:
25. (New) The system of claim 15, wherein said scanner system further comprises an iris or retinal scan camera in or on said frame in a position at a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Breed/Lange/Rao with the elements as taught by Summerlin because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 26:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 1.  Breed/Lange does not teach the remaining limitations.  In regard to the following limitation, Summerlin teaches:
26. (New) The system of claim 1, wherein said frame includes two temples configured to contact opposite sides of the head of the person when said frame is supported on the person, said at least two contact areas comprising a first contact area on a first one of said two temples and a second contact area on a second one of said two temples.  (Summerlin:  pgh 25, 71)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Breed/Lange/Rao with the elements as taught by Summerlin because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 27:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 26.  Breed/Lange/Rao does not teach the remaining limitations.  In regard to the following limitation, Summerlin teaches:
27. (New) The system of claim 26, wherein said frame further includes a nosepiece configured to contact a nose of the person when said frame is supported on the person.  (Summerlin:  pgh 25, 71)

Claim 28:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 26.  Breed/Lange/Rao does not teach the remaining limitations.  In regard to the following limitation, Summerlin teaches:
28. (New) The system of claim 26, wherein said first contact area is at an end region of said first one of said two temples and said second contact area is at an end region of said second one of said two temples.  (Summerlin:  pgh 25, 71)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Breed/Lange/Rao with the elements as taught by Summerlin because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 29:	In regard to the following limitation, the combination of Breed and Lange teaches:
29. (New) A system, comprising: a head-supported frame including two temples configured to contact opposite sides of the head of the person when said frame is supported on the person; a display coupled to said frame in a position to be at least partly in front of the person when said frame is supported on the person and visible by an eye of the person when said frame is supported on the person; a heartbeat monitor having two contact areas one on each of said temples, said contact areas being configured to individually contact the opposite sides of the head of the person at the same time when said frame is 
said processor comparing the data about the shape of the heartbeat of the person obtained by said heartbeat monitor to heartbeat shape data about one or more authorized users of said display to determine whether the heartbeat shape of the person is that of a user authorized to access or use said display; and an access-control unit that controls display of content on said display based on whether said access-control unit is in a first state preventing access to or use of said display and a second state allowing access to or use of said display, said access-control unit transitioning from its first state to its second state when said processor determines that the biometric data of the person is that of a user authorized to access or use said display and the heartbeat shape of the person is that of a user authorized to access or use said display, and said access-control unit remaining in its first state when said processor does not determine that the heartbeat shape of the person is that of a user authorized to access or use said display.  (Breed:  pgh 333-334.  Lange:  Fig. 2; col 7, line 55-col 8, line 55)
The combination of Breed and Lange do not teach the limitation of “…when said frame is supported on the person such that as a result of the support of said frame on the head of a person…”  However, said limitation is taught by Rao (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the 
Claim 30:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 29.  Breed/Lange does not teach the remaining limitations.  In regard to the following limitation, Rao and Summerlin teaches:
30. (New) The system of claim 29, further comprising: a biometric sensor additional to said heartbeat monitor and arranged in or on said frame to obtain biometric data of a person seeking access to or use of said display; and 6U.S. patent application Ser. No. 15/927,708 Response to Office Action dated Jul. 8, 2020 Amendment dated Sep. 22, 2020 a memory component including a database that stores the heartbeat shape data and biometric data about the one or more authorized users of said display, said processor being coupled to said biometric sensor and comparing the biometric data obtained by said biometric sensor to corresponding biometric data about one or more authorized users of said display in said memory component to determine whether the biometric of the person is that of a user authorized to access or use said display, said access-control unit remaining in its first state when said processor does not determine that the biometric data of the person is that of a user authorized to access or use said display.  (Summerlin:  pgh 13-17, 19, 94.  Rao:  Fig. 1) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Breed/Lange/Rao with the elements as taught by Summerlin because the claimed invention is merely a combination of old elements according to known methods, and in the combination 
Claim 31:	Breed/Lange/Rao teaches the limitation(s) as shown in the rejection of claim 30.  Breed/Lange/Rao does not teach the remaining limitations.  In regard to the following limitation, Summerlin teaches:
31. (New) The system of claim 30, wherein said biometric sensor comprises an iris or retinal scan camera in or on said frame in a position at a front of said frame to image an eye of the person when said frame is supported on the person, said access-control unit comprising electronic circuitry that controls display of content on said display and being directed by said processor to display a test in its second state.  (Summerlin:  pgh 25, 71)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Breed/Lange/Rao with the elements as taught by Summerlin because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        April 10, 2021

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691